 
 
IV 
111th CONGRESS
1st Session
H. RES. 318 
IN THE HOUSE OF REPRESENTATIVES 
 
April 1, 2009 
Mr. Shimkus submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Recognizing July 2009 as Energy Independence Month and encouraging awareness and promoting education on energy independence in the United States. 
 
 
Whereas the United States is the world’s largest consumer of oil, burning over 20 million barrels per day and over 7 billion barrels per year; 
Whereas nearly 60 percent of the United States oil demand relies on imported oil; 
Whereas a significant percentage of these imports come from unfriendly foreign countries and countries in volatile regions; 
Whereas the United States has the resources and technology to reduce our dependence on foreign sources of oil; and 
Whereas July 2009 would be an appropriate month to recognize as Energy Independence Month: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the recognition of Energy Independence Month; and 
(2)calls upon the people of the United States, interested groups, and State and local governments to observe the month with appropriate ceremonies and activities.  
 
